In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Dunn, J.), dated October 14, 1999, which denied their motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The plaintiff Joel Tieg allegedly fell and was injured when the edge of a step broke off. The plaintiffs commenced this action against the defendant, alleging that the step constituted a defective condition.
Although the plaintiffs made out a prima facie case for summary judgment on the issue of liability, the defendant raised a triable issue of fact as to whether it had actual or constructive notice of the alleged defective condition of the step (see, Gordon v American Museum of Natural History, 67 NY2d 836; Rosario v New York City Tr. Auth., 215 AD2d 364; Farinaro v State of New York, 132 AD2d 642). Therefore, the Supreme Court properly denied the plaintiffs’ motion for summary judgment on the issue of liability. O’Brien, J. P., Ritter, Santucci and Schmidt, JJ., concur.